Per Curiam.
The questions involved in this .case are questions of fact. The testimony shows there was a collision between the defendant’s trolley car and the plaintiff’s automobile, in which the plaintiff was riding. The collision occurred on April 20th, 1926, on Bloomfield avenue, near the intersection of Park street, in Montclair. Negligence is charged against the defendant company. The proofs support that charge. The automobile in which the plaintiff was riding was damaged and the plaintiff was injured. The trial resulted in a verdict for the plaintiff for $5,000 and against the defendant. The defendant obtained a rule to show cause why the verdict should not be set aside. The reasons assigned for a new trial are that the verdict is contrary to the weight of the evidence and the damages awarded by the jury are excessive. Our reading of the record leads us to the conclusion that neither one of these reasons is tenable.
The rule to show cause is discharged, with costs.